NOS. 12-19-00123-CR
                                       12-19-00124-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 ALEXANDRO CAMACHO,                                §       APPEALS FROM THE 114TH
 APPELLANT

 V.                                                §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
        These appeals are being dismissed for want of jurisdiction. Alexandro Camacho, acting
pro se, filed a notice of appeal to challenge his convictions in trial court cause numbers 114-0980-
02 and 114-1179-02. Sentence was imposed on October 31, 2002. Under the rules of appellate
procedure, the notice of appeal must be filed within thirty days after the sentence is imposed or
within ninety days after sentence is imposed if the defendant timely files a motion for new trial.
See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend the time for filing a notice
of appeal must be filed within fifteen days after the deadline for filing the notice of appeal. TEX.
R. APP. P. 26.3. In this case, Appellant filed his notice of appeal on April 5, 2019, long after the
time for filing a notice of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule
26.3.
        On April 5, this Court notified Appellant that the information received failed to show the
jurisdiction of the Court, i.e., there is no new final judgment or appealable order contained therein.
We informed Appellant that the appeal would be dismissed unless the information was amended
on or before May 6 to show this Court’s jurisdiction. On May 2, Appellant’s newly appointed
counsel filed a memorandum of law regarding jurisdiction and the timely filing of notice of appeal,
in which he states that Appellant did not timely file his notice of appeal in any of the cases. He
states that “Appellant cannot establish a legal basis by which the Court could claim jurisdiction
over these matters” and expresses his belief that dismissal is required. We agree.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). In the present case, Appellant’s appeals are
untimely. Accordingly, we dismiss Appellant’s appeals for want of jurisdiction. See TEX. R. APP.
P. 43.2(f).
Opinion delivered May 8, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00123-CR


                                    ALEXANDRO CAMACHO,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0980-02)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00124-CR


                                    ALEXANDRO CAMACHO,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1179-02)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.